      Case 2:19-cv-00561-WJ-KRS Document 104 Filed 08/11/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO


RAYMOND TREJO,

               Plaintiff,

v.                                                          No. 2:19-cv-00561-WJ-KRS

THE DEMING PUBLIC SCHOOLS; THE
BOARD OF EDUCATION; DEMING PUBLIC
SCHOOLS BOARD MEMBERS: BAYNE
ANDERSON, MATT ROBINSON, RON
WOLFE, WILLIAM RUIZ AND SOPHIA
CRUZ; and DEMING PUBLIC SCHOOLS
SUPERINTENDENT ARSENIO ROMERO,

               Defendants.

                       APPLICATION FOR WRIT OF EXECUTION


       COME NOW Defendants, by and through their counsel of record, Atwood, Malone, Turner

& Sabin, P.A. (by Bryan Evans and Barbara Evans) and, pursuant to Rule 69(a)(1) of the Federal

Rules of Civil Procedure, hereby moves this Court for issuance of a Write of Execution in favor

of Defendants and against Plaintiff, Raymond Trejo. As grounds therefor, Defendants state:

       1.      The Court entered its Final Judgment in favor of Defendants in this action on April

6, 2021. [Doc. 101].

       2.      On May 25, 2021, the Clerk of the Court entered its order settling costs in favor of

Defendants, in the amount of $4,253.91. [Doc. 103].

       3.      No payments have been received from Plaintiff since entry of Final Judgment.

       WHEREFORE, Defendants respectfully request that this Court issue a Writ of Execution

against Plaintiff and in favor of Defendants in the amount of $4,253.91.




                                                1
        Case 2:19-cv-00561-WJ-KRS Document 104 Filed 08/11/21 Page 2 of 2




                                                      Respectfully submitted,

                                                      ATWOOD, MALONE, TURNER & SABIN, P.A.


                                                      By Electronically Filed on 08/11/21_____________
                                                             Bryan Evans
                                                             Barbara Evans
                                                             P.O. Drawer 700
                                                             Roswell, NM 88202-0700
                                                             (575) 622-6221
                                                      Attorneys for Defendants


I HEREBY CERTIFY that on August 11, 2021, I filed
the foregoing instrument along with a proposed Writ
of Execution electronically through the CM/ECF
system, which caused all parties of record to be served
by electronic means, as more fully reflected on the
Notice of Electronic Filing. In addition, I served via
mail, copies of the foregoing instrument, the proposed
Writ of Execution, a Notice of Right to Claim
Exemptions from Execution, and Claim of
Exemptions on Execution Form to Plaintiff’s counsel
of record.


Electronically Filed on 08/11/21
Bryan Evans




                                                          2
